
	

116 SRES 177 IS: Expressing support for the designation of April 30, 2019, as “National Adult Hepatitis B Vaccination Awareness Day”.
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 177
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2019
			Ms. Hirono (for herself and Mr. King) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Expressing support for the designation of April 30, 2019, as National Adult Hepatitis B Vaccination Awareness Day.
	
	
 Whereas, as many as 2,200,000 individuals in the United States are chronically infected with hepatitis B, and as many as 2/3 of those individuals are unaware of the infection;
 Whereas hepatitis B is a viral infection of the liver that is transmitted via infected blood and other bodily fluids, including through—
 (1)mother-to-child transmission; and (2)injection drug use;
 Whereas individuals with chronic diseases, such as diabetes, HIV, hepatitis C, and chronic liver disease, and individuals on hemodialysis, are at an increased risk for hepatitis B co-infection;
 Whereas there is no cure for hepatitis B, and individuals with chronic hepatitis B require lifelong medical care;
 Whereas chronic hepatitis B is a common cause of liver cancer; Whereas 1 in every 4 individuals with unmanaged chronic hepatitis B will develop liver cancer, cirrhosis, or liver failure, with liver cancer having a 5-year survival rate of only 18 percent in the United States;
 Whereas safe and highly effective vaccines to protect against hepatitis B are available; Whereas, in accordance with universal childhood hepatitis B vaccination recommendations in the United States, infants and children in the United States have routinely been vaccinated against hepatitis B since the 1990s;
 Whereas the hepatitis B vaccine, which is 95 percent effective and was the first anticancer vaccine to be developed, is projected to prevent 310,000,000 cases of hepatitis B worldwide from 1990 to 2020;
 Whereas only 25 percent of adults in the United States are vaccinated against hepatitis B; Whereas the number of reported acute hepatitis B cases increased by 20 percent nationwide in 2015;
 Whereas, as a result of the opioid epidemic, there have been significant regional increases in acute hepatitis B cases in the United States, including—
 (1)a reported 729-percent increase from 2015 to 2017 in Maine; (2)a reported 114-percent increase from 2009 to 2013 in Kentucky, West Virginia, and Tennessee;
 (3)a reported 78-percent increase in 2017 in southeastern Massachusetts; and (4)a reported 62-percent increase from 2012 to 2016 in North Carolina;
 Whereas, according to the Centers for Disease Control and Prevention, hepatitis B is 50 to 100 times more infectious than HIV, and 5 to 10 times more infectious than hepatitis C; and
 Whereas there are significant opportunities, particularly within the setting of the opioid epidemic, to prevent new hepatitis B infections, and thereby reduce the incidence of liver cancer and cirrhosis, through efforts to—
 (1)increase adult hepatitis B vaccination; and (2)maintain childhood hepatitis B vaccination: Now, therefore, be it
			
	
 That the Senate— (1)supports the designation of April 30, 2019, as National Adult Hepatitis B Vaccination Awareness Day;
 (2)recognizes the importance of providing support and encouragement— (A)for all individuals to be tested for hepatitis B;
 (B)for individuals susceptible to infection to be vaccinated against hepatitis B; and (C)for individuals diagnosed with hepatitis B to be linked to appropriate care; and
 (3)in order to reduce the number of new hepatitis B infections and hepatitis B-related deaths, encourages a commitment to—
 (A)increasing adult hepatitis B vaccination rates; (B)maintaining childhood hepatitis B vaccination rates; and
 (C)promoting provider and community awareness of adult hepatitis B vaccination.  